[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ADDENDUM TO MEMORANDUM OF DECISION
In a Memorandum of Decision dated November 28, 2001, the undersigned suspended the respondent from the practice of law for a period of one year. On page 11 of that decision, the undersigned erroneously referred the Respondent's practice as "Law Offices of Irving J. Pinsky." In fact, as was pointed out to the undersigned at a January 2, 2002 hearing on the Respondent's Motion for a Stay Pending Appeal, the Respondent's firm is called "Irving J. Pinsky, P.C." The Memorandum of Decision should be considered amended to reflect this change, which does not alter any of the other findings and conclusions stated therein.
Jonathan E. Silbert, Judge